

EXHIBIT 10.1
 


 
Shenzhen E’Jenie Science &Technology co., Ltd
 
Xin Nan. Ping Hua Town. Longgang Shenzhen China 51811
 
Tel 866-755-61265898
Fax 866-755-61268895



Sales Contact
 
Party A: Shenzhen E’Jenie Science & Technology co., Ltd
Party B: Shenzhen Gao Yi Electronics co., Ltd
 
Contract Serious Number: MK20050407-1
Address: Shenzhen
 

I. Product Name: Steel Shells, Steel Caps, Aluminum Shells, and Aluminum Caps

 
Name
 
Model
 
Quantity
 
Amount
 
Amount
 
Date
Steel Shells
 
Based on Gao Yi’s Customized Product Design
 
11,500,000
 
RMB0.70
 
RMB8,050,000
 
From April 2005
to April 2006
Aluminum Shells
 
Based on Gao Yi’s Customized Product Design
 
11,500,000
 
RMB0.50
 
RMB5,750,000
 
From April 2005
to April 2006
Caps
 
Based on Gao Yi’s Customized Product Design
 
23,000,000
 
RMB0.25
 
RMB5,750,000
 
From April 2005
to April 2006
Total Amount (RMB)
             
RMB19,550,000
 
 




II. The quality standards of Steel Shells, Aluminum Shells, Aluminum Caps, and
Steel Caps are based on the customized product design provided by party B. In
the situation of default, Party B should provide party A a product quality
default notification certificate within 3 days. Other the quality of the
products is assumed to be qualified.

 

III. Shipping Date: the specific shipping date is based on the suborders within
the contract period.

 

IV. Unload Location: Party B’s Warehouse.

 

V. Customized Packaging: There must be a individual label on each single
package. The information on the label should contain: Manufacture’s name,
material number, model, quantity, manufacture date, and contract number.

 

VI. Shipping Method and Expense: Party A is liable for all shipping cost in the
contract.

 
EXHIBIT 10.1 - 1

--------------------------------------------------------------------------------



VII. Payment Terms: Party B has a 60 payment term. In the situation once party B
can not make the payment on time, party B should notify party A 20 days earlier,
and both parties should enter a negotiation. If the no comments are made during
the negotiation, party B must pay party A on the contract date. The daily delay
penalty is 0.3% of the contract price.

 

VIII. Any dispute regarding on the terms of this agreement, both parties should
go to arbitration first. With further dispute, both parties agree to obey the
judgment under “People’s Republic of China Contract Laws” in Party A’s
jurisdiction district.

 

IX. The contract is effective on the time once both parties sign on it. Each
party has a identical copy of the contract and both copies have the identical
legal power.

 

X. The future an amendment will be based on mutual agreement through the
negotiation.

 


Party A: Shenzhen E’jenie Science and Technology Co., Ltd            (Seal)
Address:
Business Bank Account:
Date: April 21, 2005


Party B: Shenzhen Gao Yi Electronic co., ltd                     (Seal)
Address:
Business
Date: April 21, 2005




EXHIBIT 10.1 - 2

--------------------------------------------------------------------------------


